COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-15-00208-CR


KRIS EDWARD RAU                                                     APPELLANT

                                         V.

THE STATE OF TEXAS                                                        STATE


                                      ----------

             FROM THE 271ST DISTRICT COURT OF WISE COUNTY
                        TRIAL COURT NO. CR17812

                                      ----------

                           MEMORANDUM OPINION1

                                      ----------

      A jury convicted Appellant Kris Edward Rau of murder and assessed his

punishment at confinement for life and a $10,000 fine. The trial court sentenced

him accordingly.      In seven issues, Appellant contends that the evidence is

insufficient to support his murder conviction and complains about the admission

of testimony of a jailhouse informant, a witness’s reference to a polygrapher, and


      1
          See Tex. R. App. P. 47.4.
the prosecutor’s argument at punishment. Because we hold that the evidence is

sufficient to support Appellant’s conviction and that the trial court did not

reversibly err, we affirm the trial court’s judgment.

I.    Background Facts

      A.     Lianne Was a Single Mother of Two Adult Children and Owned
             Real Property in Texas and Florida.

      When she died on April 14, 2014, single mother Lianne Murray had two

grown children, Allisyn Ramirez and Daniel Murray, was a grandmother of a

young boy, and was eagerly awaiting the birth of her second grandson in May.

Her father had committed suicide in April 2009 by shooting himself, and her

mother had passed away a short time later, suffering from dementia and

estranged from Lianne. Lianne and her sister, Robin White, had never gotten

along and had quarreled over their parents’ estate.

      Lianne had two homes: (1) a house and plant nursery on a thirteen-acre

tract on Pine Island, Florida that she had inherited from her parents and (2) forty-

five acres in Wise County, Texas on which sat a steel building containing a

garage and house.

      B.     Lianne Met Appellant Online and Soon Moved in with Him.

      At the end of August 2013, Lianne was living in Pine Island, Florida and

met Appellant on Match.com. Shortly thereafter, Lianne moved into the house

Appellant rented in Fort Myers, Florida. She and Appellant’s sister, Kelly Rau,

became friends, but Lianne’s children did not care for Appellant, and he knew it.



                                           2
      C.    Lianne Returned to Texas, and Appellant Moved in with Her.

      In late 2013, as was her custom, Lianne returned to Texas temporarily to

work as a home healthcare nurse for a local agency, supplementing her income

from the nursery. At the time of her death, Lianne was working full-time five

nights a week in a home caring for a severely handicapped child and working

extra shifts in other homes when possible.      Lianne also remained actively

involved in the daily running of the nursery in Florida even while she was in

Texas, and she stayed in constant contact with Allisyn, who worked at the

nursery along with her husband and Daniel.

      Appellant visited Lianne in Texas in December 2013 and spent much of his

time and money improving the Wise County property. Around Christmas, Lianne

told her children that she was going to permanently live in Texas and Appellant

was going to move to Texas to live with her.

      Appellant quit his job in Florida and cashed in his retirement account. He

moved in with Lianne on February 14, 2014.

      D.    Appellant Quit His Job in Texas after One Week, Improved
            Lianne’s Rustic Property, and Rapidly Depleted His Retirement
            Proceeds.

      On February 28, 2014, Appellant started working as a welder in nearby

Bridgeport, Texas. A week later, he received his retirement proceeds in the

amount of $32,374.36 and quit his welding job. He deposited approximately

$29,000 in two separate accounts at a local bank.




                                        3
      Appellant put a lot of labor and money into Lianne’s Texas property:

mowing; trimming trees; building a 1,000-foot, four-board fence; and making

other repairs and improvements. He gave Lianne around $6,000 to help her pay

debts, including her son Daniel’s expenses, which Appellant greatly resented.

Appellant also bought a tractor, a tiller, and a mower.2 On the day of Lianne’s

death, Appellant only had about $800 left in his two bank accounts.

      E.    Lianne Planned to Return to Florida in May 2014 and Bring
            Daniel Back to Texas to Live with Her.

      Lianne planned to fly to Florida when Allisyn’s second child was born in

May 2014 and then drive back to Texas with Daniel, who would live with

Appellant and Lianne temporarily while finding his own place and before

beginning classes at the University of North Texas in the fall. On Saturday, April

12, 2014, Lianne texted Allisyn that she would soon be able to purchase her

plane ticket to Florida. That same night, Lianne also told the mother of one of

her patients that she would soon return to Florida.

      F.    Appellant and Lianne Fought, She Died from a Gunshot Wound,
            and He Drove from Texas to His Sister Kelly’s Home in Lee
            County, Florida.

      On Sunday, April 13, 2014, the couple had a physically violent argument,

and Lianne told Appellant to leave her home or she would call the police. The

next day, April 14, 2014, sometime after Lianne returned from working her


      2
        Lianne insisted that her name be included on the invoice and check for
those items.


                                         4
overnight shift, she died in the front yard of her Wise County home from a

gunshot wound to her throat.

      After Lianne’s death but on the same day, Appellant left her Wise County

home and drove to the home of his sister, Kelly, in Lee County, Florida. On the

way, he disposed of his Glock .40 semiautomatic pistol.

      G.    Lee County, Florida and Wise County, Texas Law Enforcement
            Officers Interviewed Appellant, and the Wise County Sheriff’s
            Office Investigated Lianne’s Death.

      When Appellant arrived at Kelly’s home on April 15, 2014, he told her

about Lianne’s death, and she called 911 while he was in the shower.

      At trial, Detective Jaime Nolan of the Lee County, Florida Sheriff’s Office

testified that on April 15, 2014, he and Detective Robert Patton responded to

Kelly’s 911 call and then brought Appellant to their office for an interview.

Joshua Reynolds, an investigator for the Wise County, Texas Sheriff’s Office,

began an investigation on April 15, 2014 after receiving information from the Lee

County, Florida Sheriff’s Office that a possible homicide had taken place in Wise

County.

      Investigator Reynolds visited Lianne’s Wise County property and

discovered her body wrapped in a blanket and plastic and lying in the garage.

She had been shot under her chin, on the left side of her neck. After finding

Lianne’s body, Reynolds traveled to Florida to interview Appellant. Appellant

was interviewed on two separate days by Detectives Nolan and Patton, and

Investigator Reynolds also interviewed him on the second day.


                                       5
      H.     Despite His Assertion That Lianne Shot Herself, Appellant Was
             Arrested, Indicted for Murder, and Jailed.

      Appellant, who, by his own timeline, left Lianne’s Wise County home less

than an hour after finding her dead and drove straight to Lee County, Florida,

stated in his interviews with law enforcement that Lianne had committed suicide

by shooting herself with his pistol.

      A Wise County grand jury indicted Appellant for murder on June 26, 2014,

and he was confined in the Wise County jail pending his trial.

      I.     Appellant Confessed to a Jailhouse Informant.

      One of Appellant’s cellmates, William Wayne Cox, told law enforcement

(and later the jury) that Appellant had confessed to murdering Lianne.

II.   The Evidence Is Sufficient to Support Appellant’s Murder Conviction.

      In his first two issues, Appellant contends that the evidence is insufficient

to support his conviction for murder. Specifically, in his first issue, he contends

that the evidence is insufficient to prove the essential elements of murder, and in

his second issue, he contends that the evidence is insufficient to prove that he

acted with the requisite mental state.

      A.     Standard of Review

      In our due-process review of the sufficiency of the evidence to support a

conviction, we view all the evidence in the light most favorable to the verdict,

even improperly admitted evidence, to determine whether any rational trier of fact

could have found the essential elements of the crime beyond a reasonable



                                         6
doubt. Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979);

Jenkins v. State, 493 S.W.3d 583, 599 (Tex. Crim. App. 2016); Moff v. State,

131 S.W.3d 485, 489–90 (Tex. Crim. App. 2004). This standard gives full play to

the responsibility of the trier of fact to resolve conflicts in the testimony, to weigh

the evidence, and to draw reasonable inferences from basic facts to ultimate

facts. Jackson, 443 U.S. at 319, 99 S. Ct. at 2789; Jenkins, 493 S.W.3d at 599.

      The trier of fact is the sole judge of the weight and credibility of the

evidence. See Tex. Code Crim. Proc. Ann. art. 38.04 (West 1979); Blea v. State,

483 S.W.3d 29, 33 (Tex. Crim. App. 2016).              Thus, when performing an

evidentiary sufficiency review, we may not re-evaluate the weight and credibility

of the evidence and substitute our judgment for that of the factfinder.           See

Montgomery v. State, 369 S.W.3d 188, 192 (Tex. Crim. App. 2012). Instead, we

determine whether the necessary inferences are reasonable based upon the

cumulative force of the evidence when viewed in the light most favorable to the

verdict. Murray v. State, 457 S.W.3d 446, 448 (Tex. Crim. App.), cert. denied,

136 S. Ct. 198 (2015).      We must presume that the factfinder resolved any

conflicting inferences in favor of the verdict and defer to that resolution. Id. at

448–49; see Blea, 483 S.W.3d at 33.

      The standard of review is the same for direct and circumstantial evidence

cases; circumstantial evidence is as probative as direct evidence in establishing

guilt. Jenkins, 493 S.W.3d at 599. Although motive and opportunity are not

elements of a criminal offense, they can be circumstances that are indicative of


                                          7
guilt and therefore may be properly considered in an evidentiary sufficiency

review.    Temple v. State, 390 S.W.3d 341, 360 (Tex. Crim. App. 2013).

Evidence of flight, of threatening a witness, and of concealing or destroying

evidence is also circumstantial evidence of guilt. Clay v. State, 240 S.W.3d 895,

905 n.11 (Tex. Crim. App. 2007) (flight); Guevara v. State, 152 S.W.3d 45, 50–

51 (Tex. Crim. App. 2004) (concealing evidence); Johnson v. State, 425 S.W.3d
344, 346 (Tex. App.—Houston [1st Dist.] 2011, pet. ref’d) (threatening witness).

      In determining the sufficiency of the evidence to show intent, and faced

with a record that supports conflicting inferences, we “must presume—even if it

does not affirmatively appear in the record—that the trier of fact resolved any

such conflict in favor of the prosecution, and must defer to that resolution.”

Matson v. State, 819 S.W.2d 839, 846 (Tex. Crim. App. 1991). We must review

circumstantial evidence of intent with the same scrutiny as evidence of other

elements of an offense. Thornton v. State, 425 S.W.3d 289, 304 (Tex. Crim.

App. 2014).

      B.      Elements of Murder

      The indictment charged that Appellant intentionally or knowingly caused

Lianne’s death by shooting her with a firearm or, alternatively, acting with intent

to cause Lianne serious bodily injury, he committed an act clearly dangerous to

human life that caused her death by shooting her with a firearm. See Tex. Penal

Code Ann. § 19.02(b)(1), (2) (West 2011).




                                        8
      C.     Theories of the Case

      For the majority of his interviews with law enforcement, Appellant’s theory

was that Lianne had committed suicide. When Investigator Reynolds indicated to

him that forensics did not support suicide, Appellant raised his voice and said

that the neighbors or Lianne’s children could have shot her. The State’s theory

was that Appellant killed Lianne soon after she arrived home from work,

attempted to give himself an alibi by running several errands in different locales

near the home, and destroyed or hid evidence to hide his culpability and promote

his suicide story.

      D.     The Evidence

      Thirty-one people testified during the guilt-innocence phase of trial, and the

trial court admitted almost 300 exhibits.    Appellant exercised his right not to

testify, but his recorded interviews with law enforcement were admitted and

played for the jury.

             1.        Chronology of Key Events

                       a.   April 13, 2014: Appellant and Lianne Fight and She
                            Tells Him to Leave.

      Appellant acknowledged in his interviews with law enforcement that he and

Lianne, whom he described as his girlfriend of six months, had a physical

altercation on Sunday, April 13, 2014, the night before her death. He claimed

that she had attacked him. He then pushed her backwards against a wall and

grabbed her—hard enough to leave bruises the next day—“trying to hold [her] so



                                         9
[he could] talk to [her]” or “trying to get [her] to stop swinging and whaling at

[him].” When he let go, Lianne kicked him in the testicles and went outside.

         Appellant’s sister Kelly testified that Appellant discussed the fight with her

after Lianne’s death. Kelly’s account differed slightly from her brother’s. She

testified that Appellant told her that after Lianne kicked him in the scrotum, he

“held her down on the ground . . . because she had said she was done and she

didn’t stop.”

         After their fight, Lianne called Appellant a “wife-beater” and left early for

her regular overnight nursing shift.      He reported that they spoke and texted

multiple times Sunday night, and cell phone records show that eight calls were

made that night from his phone to hers, beginning at 8:02 p.m. In addition, she

texted him a message demanding that he leave her house or she would call the

police.

                      b.    April 14, 2014: Lianne Is Killed.

                            i.     Morning: Lianne Returns from Work and
                                   Appellant’s Errands Begin.

         Appellant initially told the Florida detectives that by the time Lianne

returned home from work around 9:00 or 9:10 a.m. on Monday, April 14, 2014,

she was still mad at him, but she wanted a hug and no longer wanted him to

leave.      Appellant stated that she told him that she was going to take a

tranquilizer, she did take it as far as he knew, and then she showered and went

to sleep.



                                           10
      In his second interview with law enforcement, Appellant remembered

running some errands on the morning of April 14, 2014, after Lianne went to

sleep. He told the Florida detectives that he went to:

            his bank in Lake Worth, Texas and closed his savings account;

            a Verizon store, about a mile away from the bank, where he paid his
             cell phone bill;

            a manufacturing business with a big banner seeking job applicants;
             and

            a motor sports business to buy an off-road vehicle permit.

                          ii.   Mid-Afternoon: Appellant Answers Allisyn’s
                                Call to Lianne and Lianne Is “Wobbly.”

      Appellant initially reported that he arrived back home around 1:30 p.m.

because at 2:00 p.m., he answered on the house phone via Bluetooth a call from

Allisyn to Lianne’s cell phone. Allisyn testified that she called her mother at

1:54 p.m. and for the first time ever, Appellant answered Lianne’s phone. He

whispered, “[O]h, hey, sweetie, your mom’s asleep. You’ll have to call her later.”

Allisyn testified that Lianne worked nights, so her sleeping during the day would

not have been unusual.

      Lisa Upton, a telecommunications analyst with the Texas Department of

Public Safety (DPS), testified at trial that she performs cell phone mapping.

Upton claimed that none of the many calls placed to Lianne’s cell phone on April

14, 2014 after the 1:54 p.m. call hit a tower. Upton explained that when calls go

to voice mail, a tower is not hit. Further, she testified that calls go to voice mail




                                         11
when the phone is turned off, not answered, or destroyed or when its battery is

dead.

        Changing his initial story that he returned home around 1:30 p.m.,

Appellant stated later in his interviews that he must have arrived home closer to

12:30 p.m. because he was there when Lianne woke up at 1:00 p.m. to use the

bathroom. Appellant said that he asked Lianne at that time if she had a postage

stamp, but she did not acknowledge him and went back to bed.

        According to Appellant, Lianne got up again at 3:00 p.m., told him she was

going back to bed, and again went in the bathroom. Appellant speculated that

she might have taken another pill because she was “wobbly” and “her motor

skills seemed funny” when she left the bathroom. Appellant said that she made a

cup of coffee and went back to bed.

                            iii.   Late Afternoon:       Appellant Runs More
                                   Errands, Lianne Allegedly Acts Woozy and
                                   “Pill-Drunk,” and Lianne Is Killed.

        Appellant told law enforcement that while Lianne was sleeping, he went to

get gas sometime after 3:00 p.m. and arrived back at the house sometime

around 4:00 p.m. He reported that Lianne was awake and moving around at that

time.

                                   (a)   Lianne’s Behavior is “Weird” When
                                         Appellant Returns from Second Errand
                                         Trip.

        Appellant stated that after his return:




                                           12
            Lianne was “weird-acting,” “spiteful,” “almost like a drunk but from
             pills,” “ornery,” and “angry”;

            She was “kind of pale,” “woozy,” and “a little bit pill-drunk”;

            She was not crying but seemed “blah”;

            She got a cup of coffee;

            She put on her sweats, slippers, and a multicolored shirt;

            She carried her boots to the front porch and sat in a chair;

            She refused his second request for a postage stamp, so he told her
             he was going to town; and

            She asked him to also pick up dog food for their three dogs in town.

Even though he thought she was “pill-drunk,” Appellant did not check Lianne’s

pupils or invite her to go with him.

                                 (b)    Appellant Leaves Lianne’s Home a Third
                                        Time to Purchase Forty Pounds of Dog
                                        Food and a Single Postage Stamp.

      Appellant told the Florida detectives that he left home a third time about

4:15 p.m. At 4:23 p.m., he called McKinley Farms Tractor Sales, from which the

tractor had been purchased. Store employees had recently hauled the tractor

back to the store for repairs. Appellant spoke to salesman Roger McKinley and

said, “I have a situation. I need to just sell the tractor back to you or have you

sell it for me and give me $6,500.”

      Appellant told the Florida detectives that around 4:45 p.m., he was at the

post office in Bridgeport, about sixteen miles from Lianne’s home, where he

bought a single stamp with cash. Initially, he could not remember if a man or



                                          13
woman waited on him. In his second interview, Appellant recalled that a man

waited on him and that he paid a dollar for the stamp and received change back.

      Appellant said that after leaving the post office, he traveled about four

miles to Brookshire’s grocery store, where he bought a forty-pound bag of Purina

dog food for approximately forty dollars including tax. While he did not initially

remember how he paid, in his second interview he remembered that a woman

had waited on him and that he had paid with his debit card and received cash

back. Appellant stated that the post office and the grocery store were about five

to ten minutes apart. The Brookshire’s video shows him leaving the parking lot at

4:43 p.m.

      Law enforcement did not believe that Appellant returned to Lianne’s house

after getting gas and before going to the post office in Bridgeport. Investigator

Jack McGuinn of the Wise County District Attorney’s Office testified there was

not enough time for Appellant to do so, based on the time that he got gas and the

time that his cell phone hit or pinged the Lake Bridgeport tower. Appellant got

gas at 4:01 p.m. at the Salt Creek Grocery store 9.2 miles southeast of Lianne’s

house. He made the call to the tractor store at 4:23 p.m.; that call pinged the

Lake Bridgeport tower. McGuinn testified that it would have taken Appellant

about twenty-three minutes to get from the Salt Creek Grocery store to a place

where the call could ping that tower and thirty-six minutes to get to the same

place if after leaving the store, he first drove past Lianne’s house without

stopping.   But, Investigator McGuinn admitted that he could not pinpoint the


                                       14
exact location of Appellant’s cell phone at the time of the call.        Investigator

McGuinn also explained that if Appellant did not return to the house after getting

gas and before going to the post office, he never had the interactions with Lianne

in which she was “woozy,” “pill-drunk,” “blah,” and “weird-acting.”          Instead,

Investigator McGuinn concluded that Appellant made up this scenario to support

his suicide story.

                                (c)    Appellant Returns to Lianne’s House
                                       from Bridgeport and Sees Lianne’s
                                       Body Lying in the Yard.

      Appellant told the Florida detectives that he arrived home about 5:25 p.m.

and discovered Lianne’s body lying in the front yard. It takes about twenty-three

minutes to get to Lianne’s house from Brookshire’s, so Investigator McGuinn

estimated at trial that Appellant would have been back at the house around

5:15 p.m.3 In fact, Appellant’s cell phone received a call at 5:16 p.m., and cell

phone mapping evidence indicated that he was at or very near Lianne’s house at

that time.

                          iv.   Early Evening: Appellant Takes Action After
                                Lianne’s Death and Leaves for Florida.

      Appellant estimated that he probably left for Florida about thirty to forty-five

minutes after he returned to Lianne’s house, but he also stated that he left at

“probably 6:30 p.m.” Regardless, he said that he left for Florida while it was still

      3
       Investigator McGuinn admitted that he had relied on Google for his timing
conclusions and that different variables could affect how long it takes to get from
one location to another.


                                         15
daylight.

                                (a)    Appellant Prepares for the Trip.

      Appellant told the Florida detectives that during the time period after he

found Lianne’s body and before he left for Florida he:

           cried and thought about killing himself;

           hosed down the area where he found Lianne’s body;

           wrapped her in a comforter and plastic;

           dragged her to the garage;

           hitched a trailer to his pickup;

           loaded a Polaris Ranger utility vehicle and mower on the trailer and
            strapped them in;

           fed and watered the dogs;

           wrote a note to explain what had happened;

           left the note in his sock drawer;

           got a duffle bag out;

           retrieved the holster for his pistol;

           packed some clothes and several boxes of shells for his .308 rifle;

           changed the jeans and sweatshirt he wore when he discovered
            Lianne’s body because he was going on a trip, and swapped his
            boots for tennis shoes;

           packed an ice chest with yogurt, mints, drinks, and other snacks;
            and

           put his .308 rifle in the floor board of the pickup and the pistol and its
            holster in the center console of his pickup (because he thought he
            might still kill himself).




                                         16
      A note drafted by Appellant and found under the socks in his drawer by

Wise County law enforcement stated:

           the couple had been arguing for weeks;

           Lianne had been working nights;

           she was thousands of dollars behind on bills;

           Appellant helped her by paying several thousand dollars toward her
            bills;

           the previous week, Lianne told Appellant that she needed help
            dealing with her father’s suicide;

           she sent Appellant to town for dog food and to get a postage stamp;

           Appellant “C[a]me Home and Lian[n]e shot Her self with [his pistol] in
            front Yard”;

           he wrapped Lianne’s body up and put it in the barn;

           he “Loaded Some of [his] Personal P[ossessions] and Titles to Take
            to [his] family in [Florida]”;

           he did “not want to Live after finding The One [he] Love[d] shot
            Herself with [his pistol];” and

           Lianne was mentally unstable.

                               (b)    Appellant Drives to Florida.

      Appellant told the Florida detectives that he drove to Kelly’s house in Fort

Myers, Florida only stopping to get gas and to make brief rest stops. He did not

remember where he stopped along the way but stated that he had carried $300,

withdrawn $200 from an ATM at a gas station near Tyler, and bought gas on the

trip using cash or his check card. Evidence showed that he got gas in Lindale,

Texas at 9:02 p.m.


                                       17
       Investigator McGuinn testified that the minimum time it would take

somebody to travel from Lianne’s Wise County home to Lindale was three hours

and fifteen minutes, which meant that Appellant had to have left Lianne’s house

by 5:45 p.m. Based on McGuinn’s conclusion—borne out by the cell phone

evidence—Appellant returned to Lianne’s house from completing his errands

around 5:15 p.m. McGuinn testified that Appellant could not have done all the

things he claimed to have done during the thirty minutes he was at Lianne’s

home. McGuinn surmised that this was further evidence that Lianne was dead

before Appellant even went to get gas on the afternoon of April 14, 2014.4

       Like Investigator McGuinn, Lee County Detective Nolan testified that he

did not believe that Appellant could have completed all the tasks he said he did in

the short amount of time that he said elapsed after he found the body and before

he left for Florida.

                       c.   Appellant Arrives at Kelly’s House on April 15, 2014.

       Appellant estimated that it took him twenty-three or twenty-four hours to

reach Kelly’s house on April 15, 2014 but admitted that it is usually a twenty-hour

drive from Texas to Florida. He arrived at Kelly’s home in the afternoon and told

her what had happened, and she called 911 while he was in the shower. The




       4
       However, Investigator McGuinn conceded on cross-examination that he
did not know how much time the tasks took, how fast Appellant drove, or where
exactly the cell calls were made from.


                                         18
Florida detectives arrived, and Appellant’s first interview with law enforcement

began that evening.

                   d.     Appellant Later Explains Why He Drove to Florida
                          After He Found Lianne’s Body.

       Appellant told law enforcement that he fled to Florida because he did not

know anyone in Texas and he also wanted to heal his relationship with his sister

Kelly and her husband, Charlie, by giving his rifle and ammunition to Charlie.

Appellant further stated that he wanted to tell his family what had happened to

Lianne in person. During Kelly’s testimony, the State played a recording of a call

between Appellant and his mother in which Appellant complained that Kelly had

not given him time to hide the rifle he brought back from Texas before calling

911.

             2.    The Crime Scene

                   a.     The Body

       In his interviews with the Florida detectives, Appellant stated that when he

arrived home and saw Lianne’s body on the ground:

           she was flat;

           she was wearing her outdoor clothes;

           her legs were parted a little;

           her eyes were open;

           the bullet hole was in her neck;

           there was “so much blood on her face”;



                                         19
             “heavy blood” pooled by the back of her head;

             blood was “everywhere”;

             “blood had gurgled out of her mouth”; and

             blood “oozed out of her mouth.”

Appellant further described the blood as being around the back of Lianne’s neck

and her neck area.

         Appellant told the Florida detectives that he knew that Lianne was dead

and that she looked like she had been dead for fifteen to twenty minutes. He

also said that she was “bluish green yellow.” Appellant’s sister Kelly testified that

he told her Lianne’s hands were “like [a] bluish-purple color.”

         Appellant also stated in his interviews that Lianne smelled bad and “of a

dead person.” Upon further questioning, he clarified that it was not a rotten smell

because she had not been dead several days but maybe it was the smell of

blood.

         Detective Nolan challenged Appellant’s account of finding the body,

testifying that he had never seen a body dead for fifteen to thirty minutes that

was bluish-green or yellow and that such a body would not yet smell of

decomposition.

         Appellant described Lianne’s hands as lying on her left upper chest.

Detective Nolan and Texas Ranger Ron Pettigrew both testified that a decedent’s

hands resting up near her shoulder would be inconsistent with the previous

suicides they had seen.      Investigator Reynolds testified that when he found

                                         20
Lianne’s body in her garage, one hand was up near her chest, but the other

hand, the right hand, was straight down her right side.

                   b.    Location of the Pistol

       Appellant variously claimed that he found his pistol “right by” Lianne’s

body, “by her hands,” to the left of her chest, “pretty close” to her neck, and on

her upper left chest area near her hands. He could not remember how the pistol

was positioned. Detective Nolan testified that the pistol could not have landed

where Appellant said he found it.            Ranger Pettigrew testified that a

semiautomatic, like Appellant’s pistol, would usually jam after a suicide; that the

recoil of the gun and its spring going back would move the gun down, and that a

pistol being found with the decedent’s hands on their shoulder would be

inconsistent with suicide scenes that he had observed.

                   c.    Lianne’s Car

       Investigator Reynolds and Ranger Pettigrew testified that Lianne’s purse,

work materials, and packed lunch bag were found inside her unlocked car, “like

she just stepped out of the vehicle with everything else left inside.” Ranger

Pettigrew also said that it did not appear that she had taken anything into the

house, but he admitted that he did not know if she normally left her purse in the

car.




                                        21
             3.    Appellant’s Tampering with the Scene

                   a.     Touching Lianne’s Hands

      Appellant stated in his interviews with law enforcement that after finding

the body, he picked up Lianne’s hands and held them. They were limp. He

described her hands as being neither hot nor cold. Later, he stated that she was

cold, and Kelly testified that he told her that when he grabbed Lianne’s hands

they were cold.

      Appellant originally told the Florida detectives that he did not think that any

of her blood got on him because he saw no blood on Lianne’s hands or her arms.

In speaking with Wise County Investigator Reynolds, he said that he did not

remember blood being on her hands, his hands, or the pistol. Further, even

though he told Detective Nolan that there was no blood on Lianne’s hands, he

later said that he might have cleaned her hands but never touched her face.

Rather, he offered that Lianne’s dogs might have licked her face. In contrast to

Appellant’s story, his sister Kelly testified that Appellant had told her that he had

blood on his hands from picking up the pistol.

                   b.     Moving, Wrapping, and Concealing the Body

      Appellant told the Florida detectives that Lianne’s puppy was near her

body and in the pool of blood when he found the body and Lianne’s two older

dogs also came up to the body soon after he found it. Appellant claimed that he

had nowhere to put the dogs to keep them away from the body because he and




                                         22
Lianne allowed them to go in and out of the barn at will. He did not dispute that

pens were on the property, but he claimed they were puppy pens, not dog pens.

      After finding the body, Appellant grabbed Lianne’s comforter from the

couch inside the house and rolled her up in it. He told the Florida detectives that

he did it because the dogs wanted to get “in the mess.” Later he stated that he

was trying to protect the body from the dogs. Appellant explained to the Florida

detectives that blood soaked through the comforter, and the dogs were still

sniffing around it, so he wrapped plastic sheeting from the garage around the

body. Elsewhere in the interview, Appellant said that he “scooted” the body onto

the comforter, he did not remember whether he rolled the body in it, he might

have rolled the body in the plastic but did not remember, and he “just did it.”

Appellant said that he did not consider what wrapping would do to the body and

did not know if the body sustained any injuries when he rolled it up.

      Appellant dragged Lianne’s body by the feet into the garage and put it

beside a four-wheeled, off-road vehicle. He stated that he left the garage door

open so the dogs could get in to eat, but he later stated that he closed the roll-up

garage door. Appellant explained that he did not move Lianne’s body into the

house because her adult children would inherit it and would be traumatized if her

body were in the house.

      Appellant said that after he moved Lianne’s body “out of the way,” he

rinsed some of the “thick, red blood from where her head was laying” and maybe

a piece of her skull away with the water hose.


                                        23
        Investigator Reynolds testified that despite Appellant’s statement in his

interviews that the dogs had been getting into Lianne’s blood, no bloody dog

prints were found anywhere on the scene, and no blood was found on any of the

dogs.

        Investigator Reynolds also testified that when he unwrapped the body, it

was wet, which is not normal, Lianne’s hair had been slicked back, and it

appeared that her face had been wiped off.5 She appeared to have an injury on

the right side of the top of her head under her hair. Her clothes were stained with

blood and some other kind of liquid.

                    c.     Rinsing the Blood from the Ground

        At the scene, Investigator Reynolds also located a grassy area that tested

positive for blood adjacent to the porch, but he testified that the whole crime

scene had been sprayed with water and the blood had been washed away.

Detective Nolan testified that it is important to see the blood pattern when

investigating a suspicious death, but it was not possible here because Appellant

destroyed that evidence.




        5
       Investigator Reynolds admitted that his report had initially said that her
hair was wet with blood but stated that he later clarified in the report that it was
wet with water.


                                        24
                    d.     The Pistol, Bullet, and Shell Casing

                           i.     Picking Up and Disposing of the Pistol

      Appellant told the Florida detectives that he picked up his pistol to kill

himself but was afraid that his family would think that he had also killed Lianne.

Initially, he told the Florida detectives that he did not examine the pistol or notice

how many bullets were left in it when he picked it up. He also stated that before

he left the house, he might have popped a different “clip” in the pistol from the

gun case inside Lianne’s house but he did not remember. When speaking with

Wise County Investigator Reynolds, however, Appellant stated that the pistol was

ready to fire when he grabbed it. Appellant told law enforcement that he was

afraid to call 911 from the scene because Lianne had been killed with his pistol

and because he had touched the pistol, leaving fingerprints, when he picked it up

with the intention of killing himself.

      Appellant told the Florida detectives that after dark on his trip to Florida, he

had thrown his pistol and its holster off a bridge on Interstate 10 somewhere in

Mississippi, but he did not know which body of water, could not otherwise

pinpoint the location, and doubted that he could remember it. Further, Appellant

had not called or texted anyone on the trip from Texas to Florida. He admitted

that he received a call or text on the trip but stated that he had no idea where he

was or whether it was received before or after he threw the pistol off the bridge.

Kelly said Appellant told her that on his way to her home in Florida, he stopped




                                         25
on a bridge somewhere between Alabama and Louisiana around 2:00 a.m. and

threw away the pistol.

      Detective Nolan noted that Appellant had gestured in his interview that he

had thrown the loaded pistol out the passenger window of his truck with his right

hand. According to Nolan, “It just didn’t make sense.” Appellant was unable to

recall where that location was in relation to where he stopped for gas, but he

could recall “little nuances that didn’t mean anything” like the cost of his racing

boots. Accordingly, Detective Nolan believed Appellant was lying.

                         ii.   The Bullet

      Investigator Reynolds discovered the bullet that killed Lianne lying almost

seventeen feet away from the grassy area that tested positive for blood. He

testified that the location where he found the bullet would have been consistent

with Lianne lying on the ground after she was shot through the throat. Reynolds

again emphasized that “the whole place [had been] sprayed down with water,”

and no genetic material was found on the bullet.

      From receipts found in the gun cabinet at Lianne’s house and a recorded

jailhouse call between Appellant and Kelly, Investigators Reynolds and McGuinn

located the company from which Appellant had purchased his pistol and its

custom barrel.   They then bought identical pieces and had ballistics testing




                                        26
conducted on the bullet.         Kevin Callahan, a DPS firearms and tool mark

examiner, testified that the custom barrel was capable of firing the bullet.6

                          iii.    The Missing Spent Casing

      Appellant told the Florida detectives that he did not look for the spent shell

casing after finding Lianne’s body.       Investigator Reynolds brought a metal

detector and an ATF dog to Lianne’s Wise County property to search for the shell

casing. He did locate shell casings, but not for the pistol. Ranger Pettigrew

testified that the K9 dog who searched Lianne’s property for the spent casing sat

down in the grassy area that tested positive for blood, signaling that gunpowder

had been there, but the spent shell casing was never located.

                   e.     Appellant’s Clothing and Lianne’s Cell Phone

                          i.      Appellant’s Clothes

      In addition to the missing pistol and casing, none of the clothing Appellant

wore at the Brookshire’s grocery store on April 14, 2014, except his hat, was

recovered by law enforcement.        Appellant told law enforcement that he had

changed clothes and exchanged his boots for tennis shoes before he left for

Florida, and that those items were still in Lianne’s house in Texas.            After

Appellant was placed in jail, Lianne’s son Daniel and their family friend Ron

LoFranco put all Appellant’s personal items that he left at Lianne’s Wise County


      6
       To conclude that a bullet was definitely fired from a firearm, the examiner
would need the actual barrel the bullet was fired from. However, that was not
possible here because Appellant disposed of the pistol.


                                         27
house in the attic, and Investigator McGuinn had examined all of them. He

testified that the clothes and shoes Appellant wore April 14, 2014 were not found.

McGuinn repeatedly denied at trial that the Brookshire’s video showed that

Appellant was wearing boots and stated that “once [the video] was freeze framed

and blown up, it . . . looks more consistent with tennis shoes,” implying that

Appellant killed Lianne and changed shoes before he went to Brookshire’s. At

trial, the Brookshire’s video was admitted into evidence and played for the jury,

and the jury also viewed the blown-up pictures of the video frames.

                         ii.    Lianne’s Cell Phone

      Appellant mentioned in his interviews that Lianne had pictures on her cell

phone. Police dive teams searched both ponds on Lianne’s property, but her cell

phone was never found.         After the police released the scene, Daniel and

LoFranco searched the house and the premises for Lianne’s cell phone. They

found her .357 magnum handgun in a drawer behind some clothes but did not

find her cell phone.

      Appellant’s mental health expert, Randall Price, agreed that Appellant

could have been motivated to dispose of Lianne’s cell phone if she had taken

photographs of bruises or red marks and confronted Appellant with the pictures.

Family friend LoFranco testified that after he returned to Florida from helping

Daniel deal with the details of Lianne’s death in Texas, Kelly told him that

Appellant had thrown Lianne’s cell phone in the river along with his pistol.




                                        28
LoFranco reported the information to the prosecutor about a year after Lianne’s

death.

      Investigator Reynolds testified that of the people with access to Lianne’s

home and property, the person who had the motive and opportunity to get rid of

the cell phone, the shell casing, and the clothes Appellant was wearing when

Lianne died was Appellant.

      In addition, William Wayne Cox, Appellant’s former cellmate, testified that

Appellant told him in the summer of 2014 that he had taken Lianne’s cell phone

along with his pistol, a rifle, and a briefcase of cash when he left Lianne’s house

for Florida.

                    f.   The Briefcase

      The State’s evidence showed a discrepancy between Appellant’s

documented retirement proceeds, $32,374.36, and the amount of retirement

proceeds Appellant told Investigator Reynolds he received, $29,000, which

matched Appellant’s deposits in two separate accounts in Texas. Investigator

Reynolds implied that Appellant was likely carrying the difference in those two

amounts, more than $3,000, in the briefcase when he fled to Florida.7

               4.   Lianne’s Right-Handedness

      Appellant was evasive during the interviews with law enforcement when

asked whether Lianne was right- or left-handed. He told the Florida detectives

      7
       Kelly testified that the briefcase did not contain any money but did contain
Appellant’s important papers.


                                        29
that he thought Lianne was ambidextrous and that he did not pay attention to

which hand she used when they shot guns for fun. He also thought that she

might write using her right hand and he did not know which hand she used to

hold her cell phone when making calls.

      When Detective Nolan asked Appellant if Lianne was left-handed or right-

handed, Appellant did not answer the question but instead stated that “she had

both hands on the gun” when shooting targets. Detective Nolan also said that

when he asked the question, Appellant grabbed hold of Nolan’s hands to show

him where Lianne’s hands were instead of answering the question.

      Regarding Appellant’s statement that he could not remember which hand

Lianne used to hold her cell phone, Detective Nolan testified,

      These are visual observations that we make on a daily basis. . . .
      He’s been in a relationship with her for six months. That is
      something that . . . he should know . . . . The way that she holds a
      frying p[an]. You’re going to—if you’re right-handed, you’re going
      to—majority of the time gonna hold it with your right hand. When I’m
      asking if she’s right-handed, he was unable to answer that question.

Detective Nolan also opined that Appellant should know “how [Lianne would]

hold a gun.” Nolan testified that even though Appellant “said at one point [that]

she did hold [the handgun] with two hands [when] shooting into the pond, . . . he

never answered if she ever picked the . . . handgun up with the right or left hand.”

Nolan further clarified that Appellant did not answer which hand Lianne used to

pull the trigger when he saw her shoot targets.




                                         30
      In contrast to Appellant, Lianne’s children and the medical examiner all

testified that Lianne was right-handed.

             5.     Manner of Lianne’s Death

                    a.    Medical Examiner Testified Suicide Was Not Likely.

      Dr. Emily Ogden, a medical examiner at the Southwestern Institute of

Forensic Sciences, performed the autopsy of Lianne’s body.        At trial, Ogden

discussed State’s Exhibit 97, which shows the entry wound on the left side of

Lianne’s chin where the neck pivots and soot around the wound.

                          i.     Lianne Was Shot at Close Range.

      Dr. Ogden testified that the distance between the soot and the entry wound

on the body led her to conclude that it was not a contact wound but a close-range

wound, meaning that the barrel end of the firearm was anywhere from two to

twelve inches away from Lianne’s neck when she was shot.               On cross-

examination, Dr. Ogden admitted that the range in this case was much more

likely to be two or three inches.8

      Dr. Ogden testified that nearly 100% of suicides are classified as contact

wounds. In the approximately one hundred suicide autopsies she had performed

by Appellant’s trial, the only ones in which the wounds were not contact wounds

involved shotguns or “some sort of cloth” between the skin and the weapon,


      8
       Investigator McGuinn testified that the custom barrel added four and a half
inches to the length of Appellant’s pistol, making the pistol thirteen and a half
inches from the end of the custom barrel to the end of the pistol grip.


                                          31
producing no soot on the body. On cross-examination, she testified that the soot

pattern around a wound is bigger the further away the weapon is from the body.

She also testified that searing of the skin, as depicted in a photo defense counsel

showed her, occurs in a close-range shot because the end of the muzzle is so

close to the entry. Dr. Ogden further testified that the soot pattern on Lianne’s

neck, which was generally the same size all the way around the wound, indicates

that the shot was not fired at an angle but was a fairly straight shot.

      The exit wound was on the right side of Lianne’s scalp. Dr. Ogden could

not determine with any certainty whether Lianne was lying down, sitting, or

standing when she was shot.

                          ii.    The Bullet Had a Left-to-Right Trajectory.

      Dr. Ogden stated that in addition to the close range of the shot, the

trajectory from left to right also made it less likely that Lianne committed suicide

because she was right-handed. Ogden stated that it was very uncommon for a

person to use her nondominant hand to commit suicide. A right-handed person

would usually have a right-to-left trajectory with a contact wound at the right

temple. While Dr. Ogden conceded on cross-examination that “under the chin

and upward” is a method of shooting oneself and that it is plausible that the pistol

was upside down when it was fired, she explained that statistically she would still

expect the range to be contact or near contact so the shooter would not miss.




                                         32
                         iii.   Only Appellant’s Report that Lianne Killed
                                Herself Led to the Classification of
                                Undetermined Death on the Autopsy Report.

      Dr. Ogden stated that absent Appellant’s story of how Lianne died, her

death would have been ruled a homicide. Instead, the autopsy report classified

the death as undetermined. On cross-examination, Dr. Ogden admitted that she

had doubts about, and did not know, how Lianne’s death occurred.

                   b.    Law Enforcement Also Believed That Lianne’s
                         Wound and the Trajectory Did Not Support Suicide.

      Like Dr. Ogden, Investigator Reynolds testified that Lianne’s wound was

not consistent with suicide because the bullet traveled from left to right, and

Lianne was right-handed. He therefore testified that it was very unlikely that

Lianne could have shot herself. Similarly, Ranger Pettigrew testified that he had

been involved with “25 to 30” suicide investigations and that of those involving a

gun, the wounds had all been “contact wounds” and he could not recall any

involving a pistol shooting underneath the chin.     He stated that “[g]enerally

they’re in the mouth or to the temple.”

      Detective Nolan testified that if Lianne had held a semiautomatic pistol

upside down, against her body, and pulled the trigger with her thumbs—a theory

espoused by the defense—there would probably be an abrasion on her hand and

a black mark on, and maybe a snag of, her clothing.        Investigator McGuinn

likewise testified that it is easier for a person to sustain an unintended injury

when shooting a semiautomatic pistol rather than a revolver if the weapon is not



                                          33
held properly “[b]ecause the gas from the discharge of the round being fired

causes the slide to move towards the rear of the gun, therefore ejecting the shell

plus seating the next round.” Absent a bruise on her right buttock, no abrasions

were found on Lianne’s body nor was there any damage to her clothing.

             6.    Appellant’s Incriminating Statements to Former Cellmates

                   a.     Informant William Cox

      Informant Cox testified that he had been in the Wise County jail for sixteen

months and that he had been the cellmate of Appellant during part of that time.

Cox was in jail because he had five felony charges pending. He was already on

parole and had four prior felony convictions. Because of his record, he was

facing the possibility of confinement for a period in the range of 25 to 99 years or

life. He testified that he had not been offered any deal by the State to testify

against Appellant and had not asked for one, but he was hoping to get a twenty-

five-year sentence. Cox stated that he informed on Appellant because “all of the

important women” in his life, including his mother, his sister, and his sister-in-law,

had “been beaten and abused” and it “just [ate] on [him] that somebody can

supposedly love somebody and then beat them or take their life. It’s just wrong.”

      In the summer of 2014, Informant Cox told his retained counsel that he

wanted to talk to law enforcement about what Appellant had told him, and he did

so on July 2, 2014, almost a year before Appellant’s trial. Cox did not tell his

cellmates why he was going to talk to law enforcement. Ultimately, he spoke to

Investigator Reynolds and Ranger Pettigrew. Cox testified that Appellant talked


                                         34
extensively to him about his case and that Appellant also discussed his case with

three other cellmates.

                         i.     Informant Cox Reported that              Appellant
                                Confessed to Murdering Lianne.

      Appellant initially told Informant Cox that he had been arrested for killing

his girlfriend but she had committed suicide. Later, according to Cox, Appellant

was “mad and was just argumentative and just distraught” after a jailhouse

telephone call with his sister Kelly, which apparently provoked him to relate what

had happened to Lianne. Appellant told Cox that he had been arguing with his

girlfriend about money. Cox testified that Appellant said:

      [S]he had inherited money and . . . he didn’t like the way that she
      had handled it[.] . . . [S]he was running the business that she
      inherited down the drain taking care of her kids who weren’t working
      and wouldn’t get a job.
                                       ....
             . . . He was tired of . . . her supporting her two kids,
      specifically her son. She was spending all her money on her son’s
      computer, her son’s pickup, [and] her son’s cell phone[,] and [her
      son] wouldn’t get a job and . . . he was going back and forth to
      school and not paying for any of the gas.
      Informant Cox also testified that Appellant told him that he had come home

from the post office, and his girlfriend had threatened to kill herself. Appellant

“had just told her, ‘Bitch, I’ll do it for you,’ and he shot her.” Another time, Cox

testified, Appellant said that “he had killed the whiny, sniveling bitch and he

would do it again.”

      Cox further said that Appellant told him:



                                        35
           Appellant’s girlfriend had been “on dope” and was “doped up”;

           the shooting occurred near Bridgeport;

           Appellant used his pistol;

           Appellant wrapped his girlfriend’s body up and put her in a garage or
            barn;

           Appellant wrote a note stating that he was thinking about killing
            himself and that he was going to Florida to tell the family what
            happened;

           Appellant loaded a flatbed trailer with a Polaris and mower;

           Appellant took his girlfriend’s cell phone, his pistol and rifle, and a
            briefcase of cash;

           Appellant left for Florida;

           Appellant threw the pistol into the ocean “because he was
            considering committing suicide”;

           “they called and reported it” because Appellant did not think he could
            be convicted since he thought it looked like a suicide; and

           Appellant “had purchased a special barrel for [the pistol] for target
            practice, and he was afraid that the ballistics on the barrel would be
            taken and the ballistics would match the bullet.”

      Cox testified that Appellant “went back and forth” from saying he had killed

Lianne to saying that she had committed suicide. In addition, Cox testified that

after learning that Cox had incriminated him, Appellant threatened him through

another inmate.

                          ii.       Informant Cox’s Testimony was Sufficiently
                                    Corroborated.

      Ranger      Pettigrew     testified   that   Informant   Cox   disclosed   specific

corroborating facts in his interview with law enforcement that he could have


                                             36
obtained only from Appellant—such as where the death occurred, where the

wound was, and that the cell phone was disposed of—and facts that law

enforcement did not know about before that interview—like the briefcase of cash

Appellant took to Florida.

      Investigator McGuinn testified that Cox’s statement was turned over to the

defense soon after he gave it, and a month later, Cox was moved out of

Appellant’s cell. McGuinn then interviewed other inmates who had been housed

with Appellant. Every inmate or former inmate McGuinn interviewed stated that it

was possible for conversations to be held in the cell while other inmates were

sleeping. McGuinn admitted that one of them, Dallas Tate, said that he never

heard Appellant talk about his case while he was in the cell with Appellant and he

thought Cox was lying. But, McGuinn said that Tate admitted that Appellant and

Cox could have had conversations while Tate was asleep. Finally, McGuinn

admitted that he did not interview everyone who was Appellant’s cellmate when a

conversation between Appellant and Cox could have occurred.

      Another inmate, Carl William Lackey, testified that he was currently in jail

for a drug-related offense, he knew Cox, and Cox told him he was going to get

his charges dropped by informing on someone else.

                   b.        Tyler Chapman

      Another former cellmate of Appellant’s, Tyler Chapman, testified that in

July 2014, he was arrested for aggravated robbery, that he had pled guilty to a

lesser charge, and that he was on deferred adjudication community supervision


                                        37
as a result of that plea. He also testified that he had not been offered anything

for his testimony. Chapman knew that Appellant had been charged with murder

because it “got talked about several times.” Chapman testified that within two or

three minutes of a new inmate walking into the cell, Appellant “boasted out that

he was in there for murder.” Chapman explained that Appellant “said it . . . with a

. . . smirk and kind of in a mocking way, kind of like he was downplaying it, like it

was kind of funny,” and was laughing at the time.

      Chapman said that Appellant told him:

            Appellant’s girlfriend’s father had committed suicide five years before
             her death, “and he implied that that would make it more believable
             that she actually would have killed herself also”;

            “all that matters is that it looks like she killed herself”;

            the medical report was in his favor;

            Cox would not be believed because of his extensive record and
             “they would think he’s just trying to get off the hook with his current
             charge that he was in there for”;

            Cox was lying in the statement against Appellant;

            “lying is what will get you killed”; and

            Cox was lucky that he had been moved to a different cell.

             7.     Lianne’s Mental State

                    a.     The Defense’s Portrayal

      With almost perfect consistency in his interviews with law enforcement,

Appellant insisted that Lianne killed herself. Of all the witnesses, only Appellant

indicated that Lianne was mentally unstable when she died. He described her as



                                           38
suffering from menopause and a hormonal imbalance. He said she was moody

and could be violent—“a little time bomb” who could get “devilish mad, . . . scary

mad.” Appellant theorized that Lianne had killed herself because of her father’s

suicide, her feud with her sister, her mother’s disowning her before her death,

and the pills that he said she took on the day of her death. Appellant admitted

that he did not find a suicide note from Lianne and told the Florida detectives that

she never threatened to kill herself or him. Rather, he theorized that she used

his gun to hurt him.

      Although Appellant named Lianne’s alleged drug use as a factor in her

death, the toxicology report completed during the autopsy indicated that Lianne

had not taken any type of controlled substance and had no alcohol in her system.

      Kelly joined her brother in testifying about Lianne’s stressors that could

have led to suicide, but Kelly also admitted that she might have told the police

that she was surprised that Lianne would have killed herself because she thought

Lianne was more stable than that. Kelly also said that Lianne never told her that

she wanted to kill herself.

      Robin White, Lianne’s estranged sister, testified for the defense. Robin

testified that her family had a history of depression but she did not know if Lianne

suffered from depression. Robin reported that Lianne had been hospitalized in a

psychiatric ward for about a week in 1979, when she was sixteen years old,

because she was burning herself. Robin admitted that she had not been around

Lianne for any extended length of time since 2009, but stated that Lianne had an


                                        39
“excitable, grandiose personality” with severe mood swings. Robin also testified,

though, that Lianne had a strong personality, was physically strong, and would

have fought back if attacked.

      Dr. Price, a clinical and forensic psychologist, testified for the defense as

an expert witness. He stated that he “did find [some] evidence of risk factors for

suicide in the case of Lianne,” based on his review of the evidence and an

approximate ninety-minute telephone conversation with Robin. As risk factors,

Dr. Price pointed to:

          Lianne’s age and gender;

          her “anxiety, in the form of sleep deprivation”;

          her early hospitalization for burning herself;

          Appellant’s report of her mood fluctuations;

          Lianne’s family history of depression and suicide;

          Lianne’s financial stress; and

          Lianne’s relationship issues with Appellant and her family.

      On cross-examination, Price testified that he never interviewed Appellant

or Lianne’s children.

      Ranger Pettigrew testified that of all the people he spoke to in this case

and whose interviews he reviewed, only Appellant described Lianne as mentally




                                        40
unstable, depressed or suicidal, unable to control her anger, or having abused

drugs or alcohol.9

                      b.     The State’s Portrayal

       The prosecution sought to portray Lianne as mentally and emotionally

tough and looking forward to the future.

                             i.    Lianne Was Strong.

       In a voice mail Lianne left Appellant six weeks before her death, she

threatened to end the relationship—not kill herself—because of his controlling

behavior.

       Lianne’s daughter Allisyn testified that she and her mother spoke every

day.   Allisyn described Lianne as a “determined,” “independent, [and] strong

woman.” Lianne’s close friends Vivian Lewis and Randall Mark Brown echoed

Allisyn’s assessment of her mother as strong.

       Allisyn testified that her mother would fight for herself and walk away if

there were problems in a relationship and that she would not tolerate abuse.

Indeed, Lianne had left Daniel’s father after he kicked her in the stomach when

she was six months pregnant with Daniel. Allisyn firmly believed that her mother

would have fought an attacker to the death.




       9
           He admitted that he did not speak to Robin or review her interview.


                                           41
                          ii.    Lianne Would Not Consider Suicide.

      Allisyn admitted that her maternal grandfather’s suicide had been very

traumatic for Lianne.     But, Allisyn also testified that she and Lianne had

discussed how neither woman would commit suicide due to the suffering their

children would endure. Lianne’s close friends Ron LoFranco and Vivian Lewis

confirmed that Lianne had been angry about her father’s suicide and had said

that she would “never do [that] to [her] kids.”

                          iii.   Lianne Was Focused on the Future.

      Allisyn and Lianne’s friends testified that Lianne was looking forward to the

future. Nine days before her death, on April 5, 2014, Lianne sent Allisyn, who

was eight months pregnant, a text saying, “I’m taking care of a one-year-old baby

girl, I see all the baby stuff and think of you and I’ll be there soon” and asking

Allisyn when she should come to Florida for her new grandchild’s birth. The last

text Lianne sent Allisyn, which was sent April 12, 2014, indicated that Lianne was

working an extra shift to buy her plane ticket to Florida.

      Roxanne Martin, from Azle, Texas near Lianne’s Wise County home,

testified that Lianne worked an extra overnight shift ending on April 13, 2014 at

8:00 a.m. in Martin’s home caring for her disabled son. Martin testified that

Lianne told her that she was moving to Florida, was very happy, and “didn’t

appear to have any problems that night at all.”




                                          42
                           iv.   Lianne’s Stress Level Was Normal and She
                                 Was Not Depressed.

      Allisyn testified that her mother had no mental health history, was not

depressed, and was never suicidal. However, Allisyn admitted that a defense

exhibit showed that Lianne was diagnosed with anxiety the month before she met

Appellant and that she had suffered from insomnia for a long time.

      Allisyn testified that financial stress was normal for Lianne except during

the nursery’s busy season but that her financial situation had improved by the

time she died.    Daniel and Lianne’s friends likewise testified that Lianne’s

finances had stabilized.

                           v.    The State’s Expert Found No Credible
                                 Evidence   that     Lianne    Would Have
                                 Contemplated Killing Herself.

      The State’s mental health expert, David Sabine, a clinical psychologist in

private practice in Wichita Falls who also has an expertise in forensic

psychology, testified that only Lianne’s age (fifty-one) provided any risk of

suicide, so she would have been at a low risk had she been formally evaluated.

He also testified that having a family member who has committed suicide is just

one risk factor and is worth only a normal weight. Dr. Sabine conceded that

sleep deprivation could be a risk factor for suicide for persons “extremely

compromised” by lack of sleep.      On the other hand, he also testified that a

person’s reducing her credit card debt and expressing hope for the future would

“decrease the likelihood that the person . . . is contemplating suicide.” Sabine



                                       43
further testified that from his review of the evidence, “[i]t appeared in the things

that [Lianne] wrote that she was planning assertively and with [a] considerable

amount of . . . excitement and anticipation” and that he “did not see much at all

that suggested [that Lianne was] someone who would be the kind of person who

would have completed suicide.”         Finally, Dr. Sabine said that “[t]he only

suggestion of [Lianne’s] instability came from [Appellant].”10

             8.     Appellant’s Mental State

                    a.    Appellant Had Motive to Kill.

      The State’s theory was that Appellant had killed Lianne sometime on April

14, 2014 after she arrived home from work because she had told him to leave the

night before.     Kelly agreed on cross-examination that the level of animosity

between her brother and Lianne was suddenly much higher on the night of April

13 and that Appellant would have been very upset if Lianne had told him to leave

or threatened to call the police.     Dr. Price buttressed the State’s theory by

admitting on cross-examination that Lianne’s telling Appellant to leave or that she

was going to call the police could be considered a motive for murder.

                    b.    Appellant Impugned Lianne’s Character.

      Law enforcement thought Appellant was lying in his interviews. Detective

Nolan said that generally in his experience, “[i]t . . . throws out a flag when” a


      10
        Sabine admitted on cross-examination that he had not been told there
was a family history of depression and that he had not known about Lianne’s stay
in a psychiatric ward when she was sixteen years old before the day he testified.


                                         44
person is asked a specific question but “go[es] off on a tangent and talk[s] about

something completely different, especially when they start justifying or enforcing

their character and demolishing the other person’s character.” Appellant did this

repeatedly in his interviews.

      For example, Nolan told the jury that in his interview of Appellant,

            Appellant showed very little love for Lianne;

            From the way Appellant explained it, his relationship with Lianne was
             one-sided, where he provided for her but she was “just mean and
             rude”;

            Appellant was trying to portray Lianne as “a ticking time bomb” with
             “anger issues” and “outrages of violence” and “himself as [her] white
             knight”;

            Appellant described Lianne as “verbally aggressive” without
             indicating whether his response was aggressive;

            Appellant’s description of the couple’s interaction the morning after
             their fight “didn’t sound right. You have the hostile confrontation the
             day before, the hostile texts throughout the night where he has to
             call up and make sure that everything is okay between them, and
             then the next day she’s all sweetness and like wanting to hug and
             kiss”;

            Appellant did not seem upset in describing the crime scene and was
             “[v]ery, very descriptive of [Lianne’s] injuries”;

            Appellant did not show that he missed Lianne; and

            Appellant “blamed [Lianne for her death] immediately.”

      Similarly, Investigator Reynolds testified that while Appellant got emotional

at times during their videotaped exchange, he shed no tears.




                                        45
                   c.    Appellant Behaved Like a Criminal When He
                         Discovered the Body and Showed No Concern that
                         an Intruder Might Be Involved.

      Ranger Pettigrew was immediately suspicious of Appellant’s account of

what he did when he found Lianne’s body. Pettigrew testified:

              The actions that [Appellant] took with . . . the body,
      predominantly somebody came home, found somebody dead, the
      first thing that struck me was he never went inside to see if she was
      possibly killed by another person. He . . . never talked about fearing
      for his safety. He never called 911, if somebody would have
      murdered her. He never checked the scene. He had no self-
      preservation whatsoever.

            From his statement, he immediately deduced that it was
      suicide and . . . set about securing the body, wrapping up the body,
      hiding it, or secreting it, washing down the scene, taking the gun and
      other evidence from the location with him as he fled.

      E.    Analysis of the Evidence

      Viewing the evidence in the light most favorable to the verdict, we hold that

the jury could have properly found beyond a reasonable doubt that Lianne’s

threatening to call the police and telling Appellant to leave her property—after all

the time and money he had spent improving it—led Appellant to intentionally or

knowingly kill her with his pistol, to attempt to create an alibi, and to lie to law

enforcement about the timing and cause of her death.          The jury could have

properly determined that discrepancies within his statements and evidence that

he hid the body, destroyed the crime scene, disposed of both the pistol and

Lianne’s cell phone, and fled the scene also point to his guilt. We therefore hold

that the evidence is sufficient to support Appellant’s conviction for murder, and



                                        46
thus overrule his first and second issues.       See Jackson, 443 U.S. at 319,

99 S. Ct. at 2789; Jenkins, 493 S.W.3d at 599.

III.   Testimony of Informant Cox

       In Appellant’s third and fourth issues, he challenges the trial court’s

admission of Informant Cox’s testimony over his rule 403 objection. Rule 403 of

the rules of evidence allows the trial court to “exclude relevant evidence if its

probative value is substantially outweighed by a danger of one or more of the

following: unfair prejudice, confusing the issues, misleading the jury, undue

delay, or needlessly presenting cumulative evidence.” Tex. R. Evid. 403. In

conducting a rule 403 analysis, a court must balance the probative force of the

evidence and the proponent’s need for it against any tendency that evidence may

have to lead the jury to resolve an issue on an incorrect ground “or [to] distract

the jury from the main issues.” Gigliobianco v. State, 210 S.W.3d 637, 641 (Tex.

Crim. App. 2006). The court must also evaluate how much time the proponent

would need to develop the evidence, whether the evidence is repetitive of

evidence already admitted, and whether the jury is able to fairly consider the

evidence. Id. at 641–42.

       We review a trial court’s decision to exclude evidence for an abuse of

discretion. Weatherred v. State, 15 S.W.3d 540, 542 (Tex. Crim. App. 2000). A

trial court does not abuse its discretion when its decision to exclude the evidence

is within the zone of reasonable disagreement.            Montgomery v. State,

810 S.W.2d 372, 391 (Tex. Crim. App. 1991) (op. on reh’g).


                                        47
      A.     The Trial Court Did Not Err by Not Conducting a Balancing Test
             on the Record Before Admitting Informant Cox’s Testimony.

      In his third issue, Appellant contends that the trial court erred by failing to

conduct an adequate balancing test on the record after Appellant objected to

Informant Cox’s testimony.

      Here, Appellant filed a pretrial motion objecting to Cox’s testimony and

requested the trial court to conduct a balancing test under rule of evidence

403 before allowing him to testify. The State filed a response setting out the

facts it anticipated that Informant Cox would testify to as well as corroborating

evidence that it expected to be admitted at trial. Before Cox testified at trial, the

trial court held a hearing on the motion outside the presence of the jury. The trial

court denied the motion. The prosecutor asked the trial judge, “just for appellate

purposes,” to “state on the record” that he had conducted the balancing test. The

trial judge replied, “No. I—that’s—they will figure that, Counsel.”

      The trial court was correct. The law does not require the trial court to

conduct the balancing test on the record or to state its findings and conclusions

based on the test, Williams v. State, 958 S.W.2d 186, 195 (Tex. Crim. App.

1997), nor does the law require that the trial court state on the record that it has

conducted a balancing test, Reyes v. State, 480 S.W.3d 70, 77 (Tex. App.—Fort

Worth 2016, pet. ref’d). When the trial court rules on an objection under rule 403,

we presume that it has engaged in the required balancing test, Williams,
958 S.W.2d at 195; Sanders v. State, 422 S.W.3d 809, 816 n.8 (Tex. App.—Fort



                                         48
Worth 2014, pet. ref’d), absent evidence showing that the trial court did not

perform the test. Rojas v. State, 986 S.W.2d 241, 250 (Tex. Crim. App. 1998);

Distefano v. State, No. 14-14-00375-CR, 2016 WL 514232, at *3 (Tex. App.—

Houston [14th Dist.] Feb. 9, 2016, pet. ref’d).

      As for Appellant’s contention that his objection “required the trial court to

consider the circumstances surrounding the alleged jailhouse confession in light

of the corroboration evidence” in performing the balancing test, he offers no legal

support for such a requirement and no evidence that the trial court did not do so.

We overrule Appellant’s third issue.

      B.      The Trial Court’s Admission of Informant Cox’s Testimony Is
              Not Reversible Error.

      In his fourth issue, Appellant contends that the trial court abused its

discretion by admitting Informant Cox’s testimony.       However, a trial court’s

erroneous admission of evidence will not require reversal when other such

evidence was received without objection, either before or after the complained-of

ruling. Estrada v. State, 313 S.W.3d 274, 302 n.29 (Tex. Crim. App. 2010), cert.

denied, 562 U.S. 1142 (2011); Lane v State, 151 S.W.3d 188, 193 (Tex. Crim.

App. 2004). This rule applies whether the other evidence was introduced by the

defendant or the State. Leday v. State, 983 S.W.2d 713, 718 (Tex. Crim. App.

1998).     An exception to this rule occurs when a defendant offers evidence

identical to that to which he earlier objected to rebut, destroy, or explain the

previously admitted evidence. Id. at 718–19; Rogers v. State, 853 S.W.2d 29,



                                         49
35 (Tex. Crim. App. 1993). Finally, we review a trial court’s evidentiary ruling

based on what was before the court when it made its ruling. Willover v. State,

70 S.W.3d 841, 845 (Tex. Crim. App. 2002); Calton v. State, No. 2-04-228-CR,

2005 WL 3082202, at *5 (Tex. App.—Fort Worth Nov. 17, 2005, no pet.) (mem.

op., not designated for publication).

      Before the trial court held the hearing on Appellant’s rule 403 objection to

Informant Cox’s testimony, Dr. Emily Ogden testified without objection on cross-

examination that she spoke with Investigator McGuinn and the prosecutor on

July 30, 2014, and that they showed her a video of Informant Cox reporting that

Appellant confessed to murdering Lianne. Accordingly, even if the trial court

abused its discretion by admitting Cox’s testimony over Appellant’s rule

403 objection, which we do not hold, such error would not have been reversible.

See Mayfield v. State, Nos. 2-05-00386-CR, 2-05-00387-CR, 2007 WL 938697,

at *2–3 (Tex. App.—Fort Worth Mar. 29, 2007, pet. ref’d) (mem. op., not

designated for publication) (holding Mayfield failed to preserve error regarding

some of a challenged witness’s testimony because other witnesses testified to

the same subject matter before the trial court granted a running objection to the

challenged witness’s testimony); cf. Roderick v. State, 494 S.W.3d 868,

881 (Tex. App.—Houston [14th Dist.] 2016, no pet.) (holding the defendant failed

to preserve error in the admission of the State’s evidence of prior convictions by

offering the evidence first); Johnson v. State, 981 S.W.2d 759, 761 (Tex. App.—

Houston [1st Dist.] 1998, pet. ref’d) (same). We overrule Appellant’s fourth issue.


                                        50
IV.   The Trial Court Did Not Abuse Its Discretion by Denying Appellant’s
      Motion for Mistrial after Ranger Pettigrew Referred to a Polygrapher.

      In his fifth issue, Appellant contends that the trial court erred by failing to

grant a mistrial after Ranger Pettigrew referred to a “nonexistent polygraph

examination” in his direct testimony. Within this issue, Appellant also complains

about the trial court’s failure to instruct the jury to disregard Ranger Pettigrew’s

comment about the polygrapher. However, Appellant did not request such an

instruction.

      Specifically, when Ranger Pettigrew was being questioned, the following

occurred:

             Q.    Okay. And I don’t know if you did or did not have the
      opportunity to watch at least Detective Patton’s portion of the second
      interview as it was being conducted.

            A.    I believe—I      believe   we   were    waiting   with   the
      polygrapher and—

           [Defense Counsel]:          Objection, your Honor. May we
      approach?

               THE COURT:       Yes.

      (At the bench, off the record)

      Later, after another bench conference, defense counsel put the following

on the record outside the jury’s presence:

      [Defense Counsel]:     Judge, this is just a matter we discussed at the
                             bench.    When Ron Pettigrew, the Texas
                             Ranger, was testifying, he made a reference to
                             a polygrapher, and I approached and objected
                             and you sustained the objection. And I moved
                             for mistrial because I believed that that
                             portrayed to the jury that he had probably


                                        51
                              taken a polygraph and failed, which is not true.
                              And therefore, I request[ed] a mistrial on that
                              basis. And you said you were going to carry it
                              along, and I just wanted that on the record.

      THE COURT:              I’ve carried it.

                              ....

      THE COURT:              And to make the record complete on the
                              conversation, the State did ask for—or
                              suggest an instruction to the jury to disregard,
                              which I disregarded that because in my
                              opinion, under the circumstances, it would
                              have called greater attention to it than it
                              already had. That’s enough about that.

The trial court then denied the request for mistrial after the jury verdict.

      The traditional and preferred procedure for preserving error is to (1) object,

(2) request an instruction to disregard, and (3) move for a mistrial. Young v.

State, 137 S.W.3d 65, 69 (Tex. Crim. App. 2004). While a prompt motion for

mistrial without the first two steps may preserve error on a complaint, reversal will

not be required if a ruling on an objection or request for instruction to disregard

would have cured the harm flowing from the prejudicial event. Id. at 70–72; see

Unkart v. State, 400 S.W.3d 94, 99 (Tex. Crim. App. 2013) (holding that solely

moving for mistrial will preserve error if timely objection or instruction to disregard

would not have cured the harm flowing from the improper comment); Brewer v.

State, 367 S.W.3d 251, 253 (Tex. Crim. App. 2012) (“The appellant did not

request a curative instruction before moving for a mistrial—a choice that forfeited




                                           52
appellate relief for [prejudice] that could have been cured by such an instruction.”

(citation omitted)).

      We review a trial court’s denial of a motion for mistrial for an abuse of

discretion. Coble v. State, 330 S.W.3d 253, 292 (Tex. Crim. App. 2010), cert.

denied, 564 U.S. 1020 (2011). We uphold the ruling if it lies within the zone of

reasonable disagreement. Id. In determining whether the trial court abused its

discretion by denying the mistrial, we balance three factors: (1) the severity of the

misconduct or prejudicial effect; (2) curative measures; and (3) the certainty of

the conviction absent the misconduct.         Hawkins v. State, 135 S.W.3d 72,

77 (Tex. Crim. App. 2004); Mosley v. State, 983 S.W.2d 249, 259 (Tex. Crim.

App. 1998), cert. denied, 526 U.S. 1070 (1999). In polygraph cases, we may

also consider whether the party through whom the evidence was elicited showed

bad faith in putting the evidence before the jury and whether the polygraph

evidence strengthened the State’s case.         Reed v. State, 497 S.W.3d 633,

639 (Tex. App.—Fort Worth 2016, no pet.); Martines v. State, 371 S.W.3d 232,

251 (Tex. App.—Houston [1st Dist.] 2011, no pet.).

      It has long been recognized that because of their inherent unreliability and

tendency to be unduly persuasive, the results of a polygraph examination are not

admissible in Texas for any purpose.          Nethery v. State, 692 S.W.2d 686,

700 (Tex. Crim. App. 1985), cert. denied, 474 U.S. 1110 (1986); Reed,
497 S.W.3d at 639. Generally, however, it has likewise been recognized that an

instruction to disregard is sufficient to cure any prejudice when a polygraph is


                                         53
merely mentioned nonresponsively by a witness and results, if any, are not

disclosed.   Richardson v. State, 624 S.W.2d 912, 914–15 (Tex. Crim. App.

[Panel Op.] 1981); Roper v. State, 375 S.W.2d 454, 456–57 (Tex. Crim. App.

1964).

      In this case, because Appellant did not request the instruction, he has

forfeited his complaint about its absence. See Brewer, 367 S.W.3d at 253; see

also Williams v. State, No. 12-01-00311-CR, 2003 WL 1883474, at *3 (Tex.

App.—Tyler Apr. 16, 2003, no pet.) (mem. op., not designated for publication)

(holding appellant failed to preserve error when, after his objection to polygraph

evidence was sustained, he asked for mistrial instead of instruction to disregard

and did not renew his request for mistrial after trial court instructed jury to

disregard upon State’s suggestion).

      Certainly there are instances where an instruction to disregard will not cure

the prejudice of polygraph evidence and the absence of an instruction will not

forfeit the appellant’s complaint about the trial court’s denial of a mistrial. See,

e.g., Kugler v. State, 902 S.W.2d 594, 596 (Tex. App.—Houston [1st Dist.] 1995,

pet. ref’d) (explaining that despite the instruction to disregard, the repetition of

evidence that defendant refused a polygraph heightened its persuasive effect in

a case in which the complainant was the only witness who could identify him as

her attacker). This is not the case here because the record indicates that Ranger

Pettigrew mentioned the polygrapher inadvertently and did in no way disclose or

allude to test results.   When a witness gives a nonresponsive answer that


                                        54
mentions a polygraph test but does not mention the results of the test, there is no

error in denying a mistrial.     Martines, 371 S.W.3d at 251; Barker v. State,

740 S.W.2d 579, 583 (Tex. App.—Houston [1st Dist.] 1987, no pet.).             We

therefore hold that the trial court did not abuse its discretion by denying

Appellant’s motion for mistrial, and we overrule his fifth issue.

V.    The Trial Court Did Not Abuse its Discretion by Denying a Mistrial at
      Punishment Based on the Prosecutor’s Argument That There Was No
      Difference Between a Sixty-Year Sentence and a Life Sentence.

      In his sixth and seventh issues, Appellant contends that the trial court

erred and abused its discretion by not granting a mistrial based on the

prosecutor’s argument at the punishment phase implying that there was no

difference between assessing a sixty-year sentence and assessing a life

sentence.

      After the close of evidence at the punishment phase but before the parties’

arguments, the trial court instructed the jury as follows regarding parole:

            It is also possible that the length of time for which the
      Defendant will be imprisoned might be reduced by the award of
      parole.

            Under the law applicable in this case, if the Defendant is
      sentenced to a term of imprisonment, he will not become eligible for
      parole until the actual time served equals one-half of the sentence
      imposed or 30 years, whichever is less, without the consideration of
      any good conduct time he may earn. Eligibility for parole does not
      guarantee that parole will be granted.
             ....
           You may consider the existence of the parole law and good
      conduct time. However, you are not to consider the extent to which
      good conduct time may be awarded to or forfeited by this particular


                                         55
      Defendant. You are not to consider the manner in which the parole
      law may be applied to this particular Defendant.
      During the State’s closing argument at the punishment phase, the

prosecutor argued:

      You know, that charge that the Judge just read to you is your guide,
      and there’s two parts of punishment. There’s the time and there’s
      the fine. I’m going to talk to you about each just real quick.
             One, on the time, a person sentenced to murder becomes
      eligible for parole only after they’ve served half of their sentence, or
      30 years, whichever is less. Basically what that means, 60 years to
      life, as far as parole goes, is the same thing, a person becomes
      eligible. So anything you give over 60 years is just a statement as to
      how serious—
           [Defense Counsel]: Your Honor, I object to this. This is going
      beyond what the charge says about parole.
            THE COURT: Overruled.
             [The State]: It’s just a statement as to how serious you think
      this crime is. . . . And we are going to be asking you for the
      maximum, life in the penitentiary and a $10,000 fine.
      Appellant did not request a mistrial in the trial court and does not argue

here that the trial court abused its discretion by failing to grant a mistrial sua

sponte. See Morris v. State, 565 S.W.2d 534 (Tex. Crim. App. 1978) (holding the

trial court did not abuse its discretion by not granting a mistrial sua sponte after

sustaining an objection to the prosecutor’s argument that the defendant was

receiving illegal income). In the interest of justice, we will construe these two

issues as complaints about the trial court’s overruling of Appellant’s objection to

the prosecutor’s argument.




                                        56
      To be permissible, the State’s jury argument must fall within one of the

following four general areas: (1) summation of the evidence; (2) reasonable

deduction from the evidence; (3) answer to argument of opposing counsel; or

(4) plea for law enforcement. Felder v. State, 848 S.W.2d 85, 94–95 (Tex. Crim.

App. 1992), cert. denied, 510 U.S. 829 (1993); Alejandro v. State, 493 S.W.2d
230, 231 (Tex. Crim. App. 1973). When a prosecutor accurately restates or

explains the law on parole eligibility given in the charge without providing

information beyond the charge, such argument is proper.          Taylor v. State,

233 S.W.3d 356, 359 (Tex. Crim. App. 2007) (majority op.); id. at 360 (Womack,

J., concurring); Waters v. State, 330 S.W.3d 368, 372–75 (Tex. App.—Fort Worth

2010, pet. ref’d). Encouraging the jury to speculate about when or whether a

defendant could be granted parole is not proper.         Taylor, 233 S.W.3d at

360 (Womack, J., concurring); Waters, 330 S.W.3d at 374.

      Here, the prosecutor accurately restated the law on parole as it applies to

those convicted of murder and as it was given in the jury charge. See Tex. Gov’t

Code Ann. § 508.145(d) (West Supp. 2016) (providing generally that an inmate

serving a sentence for offenses described by article 42A.054(a) of the code of

criminal procedure is not eligible for release on parole until his actual calendar

time served equals one-half of the sentence or thirty calendar years, whichever is

less); Tex. Code Crim. Proc. Ann. art. 42A.054(a)(2) (West Supp. 2016) (listing

murder).   At the same time, the prosecutor made a proper plea for law

enforcement. See Waters, 330 S.W.3d at 375. The prosecutor did not travel


                                       57
outside the bounds of the charge to encourage the jury to speculate on matters

not properly before it (such as when or whether Appellant might be granted

parole) in assessing punishment. See Taylor, 233 S.W.3d at 360 (Womack, J.,

concurring); Waters, 330 S.W.3d at 374. We therefore hold that the argument

was proper, and the trial court did not abuse its discretion by overruling

Appellant’s objection. We overrule his sixth and seventh issues.

VI.   Conclusion

      Having overruled Appellant’s seven issues, we affirm the trial court’s

judgment.



                                                 /s/ Mark T. Pittman
                                                 MARK T. PITTMAN
                                                 JUSTICE

PANEL: WALKER, MEIER, and PITTMAN, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 6, 2017




                                       58